The opinion of the court was delivered by
Dawson, J.:
This was a suit to quiet title, and it involves the construction of the will of the late Enoch Stévenson of Smith county. The will in part reads:
“Second: I give and bequeath to my beloved wife Harriet Stevenson all my property, real and personal, after paying my debts as provided in section first, for her sole use and benefit during the period of her *81natural life, and at her death the property real and personal shall be equally divided between-my three sons as follows to wit:
“To my son Albert one-third (1-3)
“To my son Arthur one-third (1-3) and
“To my son Irwin one-third (1-3), share and share alike.
“Third: In case any of my children aforesaid should die in their mother’s lifetime or in my lifetime leaving issue or descendants, I direct that his share shall not lapse, but shall be paid to such descendants in equal proportions.”
The plaintiff, Erwin Stevenson,' is one of three sons of Enoch Stevenson. The defendant, Arthur Stevenson, is plaintiff’s brother; the other defendants are the widow and children of his deceased brother, Albert.
Enoch Stevenson died in 1890. ■ In 1893 Albert quitclaimed his undivided one-third interest in the property to the plaintiff, Erwin (Irwin), for $500, taking back a note and mortgage on the interest thus quitclaimed to secure the payment of part of that sum. The note was to mature in sixty days after the death of Harriet. About the same time, and in substantially the same way, Erwin acquired by quitclaim deed the undivided one-third interest of his brother Arthur.
Albert died in 1897. The mother, Harriet, died in 1915. Thereafter the plaintiff Erwin brought this suit to quiet title to the land described in the will, basing his title upon his one-third interest under his father’s will, and upon the quitclaim deeds made to him by Albert and Arthur during their mother’s life.
The pleadings of the parties set forth the pertinent facts without dispute. Demurrers were filed to defendants’ answers, and judgment was entered for plaintiff.
What became of the estate of Enoch Stevenson fit his death, under the terms of the will? The trial court held, in effect, that at Enoch’s death a life estate in the property passed to Harriet, and that the remainder vested at once in Albert, Arthur, and Erwin; that while possession and enjoyment were deferred until their mother’s death, the remainder of the fee became theirs absolutely. It cannot be discerned from the entire instrument that 'the testator intended to restrain his sons from parting with their several undivided interests until after their mother’s death. At their father’s death their interests became vested — not contingent. It is the law, and it *82always has been the law in this state, and in this country, and in England — notwithstanding an occasional vagrant decision to the contrary — that when nothing but the death of a remaiderman can defeat the maturity and perfection of his title, the title in remainder is vested absolutely in him. (Bunting v. Speek, 41 Kan. 424, 21 Pac. 288, and citations therein.) There is a loose expression sometimes used in discussing the law of contingent remainders, that such remainders are vested subject to their being divested, but to apply that expression to an ordinary vested remainder would create a new, illogical and inexact expression tending to befog an important phase •of the law which has long been settled and well understood. If Albert, Arthur and Erwin had purchased their mother’s life interest, can it be doubted that they would then have •owned the entire fee? Or subject to their mother’s life interest, could riot the three sons jointly have conveyed their remainders to a stranger? And if such stranger had thereafter purchased the mother’s life estate, would he not have a perfect title to the property? If Albert had acquired his m'other’s life estate and the remainder interests of his brothers, Arthur and Erwin, could he not then have conveyed the entire estate to a stranger and warranted it against his own heirs — his children; or could they in such case be heard to say that although all the estate had vested in their father, yet his own undivided one-third interest was vested subject to the possibility of its being divested by his' own death in his mother’s lifetime, and that such one-third interest automatically became theirs, or reverted to them by their father’s death, notwithstanding he had conveyed to a stranger? These questions answer themselves. When title to property is once vested in definitely ascertained remaindermen, nothing can disturb it but alienation.
But it is useless to waste words on a feature of the law which has been thoroughly settled long ago.
In Bunting v. Speek, 41 Kan. 424, 21 Pac. 288, the will read:
“Second, I will and bequeath to my beloved /wife, Nancy Bunting, after all my just debts and liabilities are paid, all the rest of my estate, real and personal, to have and to hold them, together with all rights and privileges thereto bélonging, during her lifetime, and then they are ito descend to my legal heirs.” (p. 426.)
*83In that case the court traced the law from its early English sources down through the American cases, and as it had been defined by the recognized standard commentators, and held that at Bunting’s death his heirs, took a vested remainder- in his property which could be lawfully conveyed away during the life of the life tenantv When the decision in Bunting v. Speek was rendered, thirty years ago, the question was open in this state and the court was free to follow the general principles of the common law, as it did do (pp. 427, 432), or to adopt another view if the' common law governing the subject were inconsistent with the public policy of this state. The rule announced in Bunting v. Speek has been recognized in the following cases: McLaughlin v. Penney, 65 Kan. 523, 70 Pac. 341; Strom v. Wood, 100 Kan. 556, 164 Pac. 1100.
The same principle was adhered to in Holt v. Wilson, 82 Kan. 268, 108 Pac. 87, although in that case Bunting v. Speek was not cited. Williams v. Bricker, 83 Kan. 53, 109 Pac. 998, and Bullock v. Wiltberger, 92 Kan. 900, 142 Pac. 950, both involved a construction of the will of Louis Wiltberger, and it was held that the will clearly disclosed that the interests bequeathed to the testator’s children were contingent upon their surviving their mother, and -that if any of them did not so survive, the portion thus contingently bestowed should be bestowed upon the heirs of any such deceased child of the testator.
No such purpose is fairly disclosed in the will of Enoch Stevenson. The second clause of Stevenson’s will disposes of" the entire estate — a life estate to the widow and remainder in fee absolutely to the sons. The third clause of the will then undertakes to dispose of the share of any son who might die before the mother died. No man can dispose of another man’s share by a will. Note the use of the word “lapse” in the third clause. Unless each son took a vestéd interest, there would be nothing to “lapse.” Clearly the testator’s direction in the third clause of the will merely indicates that he was not sure that the law would cast the interest bestowed on each son by the second clause of the will upon the heirs of any such son who might die before the termination of the life estate. As the matter stands, the third clause merely states what the law would direct if the third clause had been omitted.
*84It should be obvious also that even although a will might specifically provide that the testator’s estate should be kept intact for a time, for example, for the duration of a life tenancy, no rule of public policy would be violated by the remaindermen by selling or disposing of their undivided remainder interests. The sale or barter of undivided interests would not affect the integrity of the estate nor frustrate any purpose of the testator.
The judgment is affirmed.